Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 1 of 34




                                2
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 2 of 34


         Case1:19‑cv‑02645AJN‑KHP Document46 F
                                             ile
                                               d06/28/19 Page1o
                                                              f33        1
         J64Wci七C1


 1   I
     I UNITED STATES DISTRICT COURT
         SOUTHERN D工STRICT OF NEW YORK
 2   l −一一一一一一一一一一一一一一一一一一一一一一一一一一一一− x
3 I
  I CITY OF ALMATY, KAZAKHSTAN,
         et al.,
 4
                         Plain七iffs,
 5
                    v.                           19 Civ. 2645 (
                                                              AJN)(
                                                                  KHP)
 6
         FELIX SATER,
 7   I
     I et al.,
 8 I                     Defendan七s.
                                                 Conference
 9 I     −一一一一一一一一一一一一一一一一一一一一一一一一一一一一− x
                                                 New York, N.Y.
10   f
     I                                           June 4, 2019
                                                 2:30 p.m.
11
         Before:
12
                            HON. KATHARINE H. PARKER,
13
                                                 U.S. Magis七ra七e Judge
14

15 I                               APPEARANCES

16   I
     I BO工ES SCHILLER FLEXNER LLP
             A七七 orneys for Plain七iffs
17   I
     I BY:   MATTHEW L. SCHWARTZ
             CRA工G A. WENNER
18
     TODD & LEVI LLP
19 I
   I      Attorneys for Defendan℃s Sater, Ridloff,
          Bayrock Group, Global Habi七a七 Solu七ions and RRMI‑DR
20 I
   I BY: DAVID B. ROSENBERG

21 I
   I MICHAEL S. HORN
          A七七 orney for Defendant Ferrari Holdings
22

23

24

25


                   SOUTHERN DISTRICT REPORTERS, P.C.
                             (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 3 of 34


       Case1 :
             19‑
               cv02645AJN・
                四        く HP Document46 F
                         ＿
                         ，               ile
                                           d06/28/19 Page2o
                                                          f33            2
       J64Wci七Cl


 1             (Case called; appearances noted)

 2             THE COURT:    Good af℃ernoon.   We are here for an

 3 I ini七ial case managemen七 conference, and you 11 see 七hat 工

 4 f
   I scheduled this case a七 七 he same t
                                      二ime as the pending case 七ha七

 sI    七he plain七iffs   have against some o七her defendants． 工 do

 6 I
   I believe 七here is some overlap in 七he cases so I 七hough七 i七 made

 7 I sense 七o schedule 七he cases 七ogether, and we can 七alk abou七

 8 I that overlap 七oday.

 9 I           First，工 guess I d like 七o hear from plaintiffs about

10 I how you view 七he claims 七o overlap and also whe七her discovery

11 1 in 七he pending case can be used in 七his case.

12             MR. SCHWARTZ:    Thank you, youど Honor.

13 I
   I           As you're aware from reviewing ℃he complain七s， 七 here

14 I is a degree of fac七ual over工ap insofar as this case and 七he

15 I rela七ed case 七ha七 you'll hear nex℃.       Bo七h deal with moneys 七ha七

16 I were S七olen in Kazakhstan from our clien七s and laundered in七O

17 I
   I 七he United S七a℃es and in some cases 七he exact same flow of

18 I
   I funds.
19 I
   I           Your Honor has put your finger on an issue 七ha七 we

20 I have been discussing amongst all 七he parties, which is 七ha七

21 I
   I while certainly 七here is discovery 七ha七 will be unique 七0 1
                                                               ニhis

22 I
   I case, a lo七 of it is no七.     We have spent a long time litiga七ing

23 1 the o七her case, collecting documen七S, in order 七o prove our

24 I
   I claims and demons七ra七e 七he movemen七 of money, and so we have

25 I been discussing with all of the par七ies how to efficieni
                                                            ニly



                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805 0300
  Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 4 of 34


       Case1:19・cv‑02645‑AJN‑KHP Document46 F
                                            ile
                                              d06/28/19 P
                                                        a!;
                                                          Je3o
                                                             f33          3
       J64Wci七Cl


 1 I exchange infoどma℃ion.

 2 I
   I            The impedimen七
                             ， which we are working 七hrough, is the

 3 1 pど otective order 七ha七 exis七s in 七he related case, which

 4 I con七ains a provision 七ha七 七 he defendants have reques七ed saying

 5 1 七ha七 confiden七ial discovery ma七erial can be used only in 七ha七

 6 I related case.    And le七 me be clear, as I have been clear 七o 七he

 7 I
   I defendan七s, we have absolutely honored that provision in 七he

 8 I order. We honored 七ha℃ and did no七 rely on the confidential

 9 I discovery material in framing ouど allega七ions in this case.

10 I We, in fac七
               ， had a clean 七e
                              arn tha七 framed 七he allega七ions based

11 I solely upon nonconfidential material in 七he firs七 ins七ance.

12 I But having filed the case, we know 七ha七 if we were 七he

13 I defendan七S, we would ask for some of the same ma七erial and as

14 I plaintiffs,we would ask for some of the same ma七erial, and

15 I ra七her 七han going again to third par七ies, some of whom are

16 I overseas, we would like 七o capi七alize on 七he efficiencies of

17 I simply producing wha七 we have already collected to the

18 I defendan七S here.

19              Likewise, we suspec七 七 hat the defendants in 七he o七heど

20 I
   t case， 七 0 七he ex七en七 七 ha七 ma七eど ial that is produced from these

21 I defendan七s is responsive 七o discovery ど equests 七o our subpoenas

22 I issued in 七he other case, migh℃ wan七 七 o receive tha七 as a

23 I supplemen七ation under our con℃inuing discovery obligations; for

24 I example, Triadou served a subpoena on Felix seder. 日e produced

25 I some documen七S, not a whole lot of documen七S, and i七 may be


                 SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 5 of 34


        Case1:19‑cv‑02645‑AJN
                            −・KHP Document46 F
                                             ile
                                               d06/28/19 Page4o
                                                              f33        4
       J64WcitCl

 1 1   ℃ha七   those were all the documen七s tha七 he has, and 七ha七 would

 2 I be fine. Bu七 i七 may '
                         be that now 七ha七 he s a par七y 七0 七he case,

 3 1 he 11 conduc七 a more thorough kind of review and produce

 4 I documents 七ha七 are responsive 七0 七hat subpoena, and we would

 5 I wan七 七 o produce 七hose in 七he in七eres七 of comple七eness.

 6 I             And so the pどoposal 七hat we ve bど ough七 七 o everyone is

 7 1 le七 s simply bring everyone under 七he single order and jus七

 8 t
   I change 七hat one provision from 七 his case 七 o 七 hese cases and

 9 I put a double cap七ion on i七
                              ．       We brough七 七 ha七 firs七 七 o 七he

10 I defendan七S in 七he o七her case, because they were 七he ones who

11 I have designa七ed 七he ma七erial confiden七ial. Mr. Ablyazov had

12 I no七 designated any ma七erial confiden七ial.

13                THE COURT:   He didn七 produce any documen七s.

14               MR. SCHWARTZ:   He did not, but he also did no七

15 I designate his deposition as confiden七ial.      There are things

16 1 七ha1
        ニ aど e confiden七ial in his deposi七ion bu七 O七her par七ies have

17 I made 七ha七 designa七ion.

18                THE COURT:   OK.

19               MR. SCHWARTZ:   The Khrapunovs have 七old us 七ha七 七 hey

20 I have no objec七ion to 七his proposal.      Triadou is confirming with

21 1 七heir clien七 二hey have told us 七hey'll get back 七o us in 七he
                ； 1

22 I nex七 七 wo days.

23 I             What 工 would propose is, hopefully this could be

24 I consent, we can come back to your Honor next week ‑‑ again,

25 I hopefully with everyone s consent        but if no七
                                                       ， we will make



                   SOUTHERN DISTRICT REPOETERS, P.C.
                             (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 6 of 34


     Case1:19cv‑02645‑AJN‑KHP Document46 F
                                         ile
                                           d06/28/19 Page5o
                                                          f33            5
     J64Wci七Cl

 1 1 七he proposal 七ha七 工 jus七 made and you can hear 七he

2 I
  I counteど argumen七s.

3              THE COURT:    OK. Now, in the proposed case management

 4 I conference， 工 see 七ha七 you've discussed ESI, you ve written no七

5 I applicable to an ESI pro七ocol. Why is 七ha七？        Do you anticipate

 6 1 七hat there will be O七her sources of ESI 七han 七he sources you

 7 1 七apped for 七he pending litiga七ion?

 8             MR. SCHWARTZ:    I ll defer to Mr. Wenner on 七his point,

 9 1 bu七 工 七 hink 七ha七 given 七he na七ure of the parties to 七his case,

10 I we donV七 expec七 七 here 七o be complica七ed ESI issues.

11             THE COURT:    OK.

12             MR. WENNER:    Your HonorF 七ha七 s right.   工f   you look a七

13 1 七he complaint and the par七icular defendan七s in 七he Sa七eど

14 I lawsui七F i七 s pretty clear with ど egard 七o 七hem what ques七ions

15 I we will have, what documen七s we will どequest. We did no七

16   an七icipate     do no七 ant土cipa七e 一一七 hat there will be any

17 I par℃icular ES工 buど dens or impedimen七s to ge七ting and collec七ing

18 I those documen七s.    The produc七ion fど om par七icular plain七iffs

19 I from the defendants we don七 an七icipa七e will be voluminous.

20             THE COURT:    How does the scope of the discovery

21 I differ? Wha七 areas of discoveど y would plain七iffs be seeking

22 H 七ha七 weren t already covered in the pending case?

23             MR. WENNER:    The background 七o how we go七 七 0 七he

24 I laundering in the United Sta七es is 七he same.      The money 七hat

25 I
   I funded the company Northern Seas Wa七erage， 七 hat story is the


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805 0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 7 of 34


        Case1:19・・CV‑02645‑AJN斗
                              くHP Document46 F
                                             ile
                                               d06/28/19 Page6o
                                                              f33         6
       J64WcitC1


 1 I same，七 ha七 narrative.

 2 I              The defendants in 七his case entered in七o a

 3 I
   I rela七ionship wi七h Ilyas Khrapunov and agreed 七o help and

 4 I facili七ate par七icular investmen七s and par℃icular schemes wi七hin

 5 I the United States.        Those are the five schemes 七ha℃ we ve laid

 6 I
   I   O U七   in the complain七.   The Tri‑Coun七y Mall scheme your Honor

 7 I will remember, that s the same scheme 七ha七 s a七 issue in 七he

 8 I main li七igation.      Three of the other schemes are new.    So there

 9 I will be some discovery on 七hese new par七icular schemes, bu七

10 1   0七herwise the   source of funding, the geneどal money‑laundering

11 I scheme and the companies involved are largely 七he same.

12 I              We've seen the in七roduc七ion of a handful of new

13 I companies. Again, these are larger shell companies and

14 I companies controlled by these particular defendan七S •       Those

15 I will be the subjec七 of discovery.

16                THE COURT:    OK. And in your belief, wha七 is Ferrari

17 I Holdings role in 七his scheme as opposed 七0 七he o七her

18 I
   I defendants 七 ha七 are named?

19                MR. WENNER:     七 s qui七e simple.
                                  工                   They weどe 七he broker

20 I or facili七ated the investment in Tri‑Coun七y Mall scheme.        They

21 1   ど   eceived $1,080,000，工 believe, and immedia七ely send half of

22 I that back 七o Daniel Ridloff, ano七her defendant in the case, as

23 I a kickback:      So 七hey received over a million dollars in illicit

24 I funds, pu七 half in their pocke七 and 七hen turned around and pu七

25 l half in Daniel Ridloff S pocket.


                   SOUTHERN DISTRICT REPORTERS, P.C.
                             (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 8 of 34


          case1:19‑cv‑02645‑AJN‑KHP Document46 F
                                               ild06/28/19 Page7o
                                                 e              f33            7
          J64Wci℃Cl


 1                     THE COURT:    You re contending 七hat Ferrari re七ained

 2 I approxima七ely half a million dollars of money 七hat can be

 3   I~   七 raceable    back to your clients.

 4                     MR. WENNER: Righ七.    They were unjustly enriched by

 5 1 七he million, and 七hey re七ained ul七ima七ely over 500,000.

 6                     THE COURT: All righ七.    And you 七hink you'll be able

 7   n七O comple七e the deposi℃土 ons within a year?
 8                     MR. WENNER:    Yes, your Honor.

 9                     We believe, star七ing discovery 七oday wi七h 七he initial

10 l conference ‑‑ we ve had lo℃s of experience in 七he other ma七七 er;

11 I we hope and do not an七icipa七e 七ha七 七his case will drag on in

12 I discovery for 七he years i七 has 七here ‑‑ we do expec七 七 O S七ar七

13 I immedia七e工y with certain discovery 七hat may involve overseas

14 I defendants; for example, cus七odians.            For example, we had the

15 I oppor七uni七y 七o depose and obtain cer七ain documen七s from people

16 I overseas.           The defendants in this case were no七 presen七 for

17 1 七hose depositions.             They may wan七 七 o ask questions. They may

18 I need 七o participa七e in that discovery.              For example, deposition

19 I of Ilyas Khrapunov； 七 ha七 would be, I expect, an irnportan七

20 I reques七 by 七he defendan七s in 七his case.

21 I                   We would wan七 七 O S七ar七 irnmedia七ely wi七h our day

22 I requests, star七 in七erna七ional discovery, s七art third‑party

23 H discovery of banks.             All of 七hose 七hings we can s七art

24 I immediately. We wouldn t be looking to depose defendan七S

25 1 immediateユy 一一七 ha七 can wait ‑‑ bu七 we would be asking for


                        SOUTHERN DISTRICT REPORTERS, P.C.
                                  (212) 805 0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 9 of 34


       Case1:19・cv‑02645‑AJN‑KHP Document46 F
                                            ile
                                              d06/28/19 Page8o
                                                             f33         8
       J64Wci七Cl

 1 I documents from 七hem 七o help frame the res七 of discovery.

 2             THE COURT:    All righ七．工＇ d like 七o hear from the

 3 I defendants now because I see tha七 defendants are con七empla七ing

 4 '
   I Rule 12 mo七ions, so I wan七 七 o hear 七he basis of 七hose proposed

 5 I mo七ions, and 七hen I 11 le七 plaintiffs respond 七o that.

 6             MR. WENNER:    I mean 工vm happy to hand 七he podium over.

 7 I I just would like ℃0 七alk for a momen七 abou七 七 he proposed

 8 I discovery plan.

 9             THE COURT:    Sure.

10             MR. WENNER:    The parties, I believe, are in agreement

11 I on 七he da七es.   There were no disputes. We 七alked for a moment

12 I about ESI.

13             THE COURT:    Righ七
                                 ．

14             MR. WENNER:    We discussed 七hese issues and proposed

15 1 七he dates, and I 七hink 七he parties are in agど eement on them.

16 I The ques七ion 七ha七 will be posed is whe七her or not, and 工

17 I believe defendan七s will make a mo七ion， 七 O stay discovery

18 I pending their dispositive mo七ions tha七 you just men七ioned.

19 I           We 七hink in 七his case 七ha七 there would be no reason 七o

20 H delay 七ha七.   If 七he discovery s七ar七S 七oday, we can star七 all

21 1 七ha七 third‑party discovery, avoid 七he delays we had in 七he main

22 I ac七ion, and none of 七ha七 will have a direct bearing on the

23 I defendani
             ニs obligations 七o produce documen七s, bu七 七 heir ac七ual

24 I productions and collections 七hemselves ‑‑ for example, as we ve

25 I seen wi七h Feど raど i Hold土ngs ‑‑ is very narrow and specific.


                SOUTHERN D工STRICT REPORTERS, P.C.
                          (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 10 of 34


       Case1:19cv‑02645A
                       .JN
                         ‑IくHP Document46 F
                                          ile
                                            d06128/19 Page9o
                                                           f33            9
       J64WcitC1

 1 I There won七 be a burden on them and they would need 七o overcome

 2 I and show good cause for the stay, and 七hat would in large par七

 3 I turn on 七he s七reng七h of 七he mo七ions tha七 they 11 explain. And

 4 I if you look a七 the complain七 in 七his case, i七 s very similar to

 5 I 七he one in 七he main ac七ion, and tha七 complain七 has survived 七en

 6 I   0ど   more mo七ions 七o dismiss. And in this case we don七 have 七he

 7 I jurisdictional impedimen七S. We don七 have the RICO S七atutory

 8 1   S七anding problem.   Jurisdictional diversity is no七 in ques七ion.

 9 I We don七 have 七he fraudulen七 conveyance.          So all 七he complexi七y

10 I and nuance from that federal ac七ion is no七 presen七 here, and

11 1 i七 s a fairly s七ど aigh七fo工ward laundering of 七he money 七hat they

12 I were no七 en七i七led 七o.

13 I             We d welcome 七he opportuni七y to aど gue before your

14 I Honor the motion 七o stay, bu七 we expect 七hey ll 七alk about tha七

15 I now.

16               THE COURT:   OK.    Grea七
                                         ．

17               Mr. Rosenberg, I l1 hear fど om you firs七
                                                        ， since you re

18 I represen七ing more of the defendants.

19               MR. ROSENBERG:     ‑
                                    Yes
                                      , your Honor.

20 1             工f your Honor would like 七o hear about the anticipated

21 I motion 七o dismiss, I can address 七ha七 first.

22               THE COURT:   Yes.

23               MR. ROSENBERG:     Your Honor, we an℃icipa七e making .
                                                                     a

24 I motion 七o dismiss all of 七he claims asser七ed agains七 my

25 I defendan七s
              , Mr. Sater, Mr. Ridloff, RRMI, Global Habi七a七


                  SOUTHERN DISTRICT REPORTERS, P.C.
                            (212) 805 0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 11 of 34


       Case1:19‑cv‑02645‑AJN‑KHP Document46 F
                                            ile
                                              d06/28/19 Page10o
                                                              f33         1O
       J64Wci七Cl


 1 I Solu七ions and Bayrock Group.

 2 I            The basis for 七he mo七ions 七o dismiss will be varied

 3 I among 七heir differen七 claims.      There will be failure 七O S七a七e a

 4 I claim under 12(
                   b)(
                     6).

 5              THE COURT:    Speak a li七七 le bi七 louder and slower.

 6              MR. ROSENBERG:    The basis for 七he mo七ions will be

 7 I varied among 七he differen七 causes of action.      The first basis

 8 I will be a mo七ion to dismiss under 12(b)(
                                            6) for failure to S七a七e

 9 I a claim.

10              THE COURT:   Jus七 a failure to plead sufficient fac七s?

11              MR. ROSENBERG:    Tha七 s correc七.   On 七he face of 七he

12 I pleading 七ha七 七 he allega七ions, as pled in the complaint, do no七

13 I es七ablish a claim under New York law.

14              THE COURT:   Under all of the causes of ac七ion.

15              MR. ROSENBERG:    Tha七 is for the unjus七 enrichmen七

16 I cla土m, that is for the fraud claim and possibly O七her claims,

17 f
   I which we re curren七ly researching・

18 I            In addi七ion 七o failure to sta七e a claim under New York

19 I law, we will also be moving 七o dismiss based on 七he S七a七ute,

20 1 七he claim as being barred by the applicable sta七u七es of

21 I limi七a七ion．      Tha七 claim， 七 hose claims will also be, including

22 I the unjus七 enrichmen℃ claim −一七 ha七 claim will include some of

23 1   ℃he other   claims as well, which we re curren七ly researching・

24              THE COURT:   Wha七 do you say abou七 七 he s七a七ute of

25 I limitations and how far outside 七he sta七ute of limi七ations do


                   SOUTHERN DISTRICT REPORTERS, P.C.
                             (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 12 of 34


     Case1:19cv‑02645‑AJN‑KHP Document46 F
              田                          ile
                                           d06/28/19 Page11o
                                                           f33            11
     J64WcitC1


   I you think 七hen, by how much 七ime did plain七iffs 一
 1 I                                                 一

 2                MR. ROSENBERG:   Well, the unjus七 enrichmen七 claims,

 3 I your Honor, as you can see from 七he pleading, all of 七he

 4 I allegations which esi
                         ニablish 七ha七 claim occurred back in 2012

 5 I and 2013, according 七0 七he pleading filed by plain七iff.       Jnjus七
                                                                   〔


 6 I
   I enrichmen七 七 he s七a七U七e of limita七ions is 七hree years, so even

 7 1 by 七he face of plain七iffs own pleading, those claims are

 8 1 七ime‑barred.

 9                THE COURT:   Have you discussed 七his already wi七h

10 I
   I plain七iffs counsel?

11                MR. ROSENBERG:   We have no七
                                             ．

12                THE COURT:   Have you looked in七o any 七olling a工guments

13 I
   I or defenses they would have to the s℃a七U七e of limita七ions?

14                MR. ROSENBERG:   We know 七ha七 there are issues on the

15 I unjust enrichment claims, whe七her 七hat S七a七U1
                                                 ニe of limi七ations

16 I
   I may apply to either a six‑year or 七hree‑year sta七u七e.       Based on

17 1 七he underlying causes of action in 七his pleading we believe

18 I
   I tha七 七 he 七hree‑year S七a七u七e applies.

19                THE COURT:   0七her bases for 七he mo七ion?

20                MR. ROSENBERG:   Finally, there will be a mo七ion to

21 l dismiss based on a release signed by 七he plain七iffs in 七his

22 I case, and 七ha七 motion will be based, will be filed only on

23 H behalf of defendan七 Felix Sa七er, who is 七he beneficiary of 七ha七

24 I release.

25                THE COURT:   Are you referring 七o the 工 elease signed in


                   SOUTHERN DISTRICT REPORTERS, P.C.
                             (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 13 of 34


      Case1:19‑cv02645‑AJNl
                目         くHP Document46 F
                                         ile
                                           d06/28/19 Page12o
                                                           f33            12
      J64WcitC1

 1 I an agどeemen七 between Arcanum and plain七iff Mr. Sateど？

 2              MR. ROSENBERG:      Tha七 s correct, your Honor.

3               THE COURT:    And that's the subjec七 of an arbi七ration

 4 I proceeding right now?

 5              MR. ROSENBERG:      The arbi七ra七ion proceeding was

 6 I commenced in order 七O collect fees owed 七O Mr. Sa七er under a

 7 I
   I recovery assis七ance agreemen七
                                 ．

 8              THE COURT:    Bu七 isn七 there a dispu七e as to 七he

 9 I enforceabili七y of 七he release pow 七ha七 there s been an alleged

10 I viola
         七ion of the obliga七ions under 七he contrac七
                                                  ？

11              MR. ROSENBERG： 工      m no七 sure if 七here's a dispu七e

12 I abou七 七 he enfoど ceability of 七he release.      There may be a

13 I dispu七e abou七 七 he enforceability of the fees owed 七O Mr. Sa
                                                                七er,

14 I obviously, which is why 七he arbi七ra七ion proceeding was

15 I
   I commenced.

16              THE COURT:    Righ七
                                  ．

17              MR. ROSENBERG:      工 don t believe 七ha七 七 here's any

18 I dispute abou七 七 he enforceabili℃y of 七hat release, which was

19 I effec七ive as of the da1
                           ニe it was signed.

20              THE COURT:    OK.    What was 七he consideration for tha七

21 t
   I release?

22              MR. ROSENBERG:      The assis七ance, I assume, provided by

23 I Mr. Sa七er.       I mean 七here is a lo七 of considerai
                                                        ニion for that

24 I
   I release, which is the subject of 七he arbi七ra七ion proceeding・

25 I
   I The arbi七ど ation panel has just been appointed within the past


                    SOUTHERN DISTRICT REPORTERS, P.C.
                              (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 14 of 34


       Case1:19
              ・
              ・・CV・         くHp Document46 F
                  02645‑AJN‑1              ile
                                             d06/28/19 Page13o
                                                             f33          13
       J64Wci七Cl


 1 I
   I week or 七WO.

2              THE COURT:   What s 七he schedule for 七hat arbi七ra七ion?

3              MR. ROSENBERG:     I'm no七 exactly privy 七o 七he exac七

 4 I
   I schedule for 七ha七 arbi七ration righ七 now, your Honor.

 5             THE COURT:   OK.

 6             MR. ROSENBERG:     But i七 s really jus七 s七ar七ed.

 7             THE COURT:   OK.

 8             MR. ROSENBERG:     There's been no exchange of documents.

 9 I The panel was jus七 appoin七ed.

10             THE COURT:   OK.    And I see 七ha
                                               七 you also aどe

11 I
   I anticipating a mo七ion related 七o disqualification of Boies

12 I
   I Schiller.

13             MR. ROSENBERG:     Yes, youど Honor.

14 I           As the pleadings and 七he facts disclosed in 七he

15 t
   I related proceeding show, Boies Schiller, as counsel for

16 I plain七iffs in 七his ac七ion, have a longs七anding rela七ionship

17 1 wi七h Mr. Sa七er.    Tha七 rela七ionship commenced in abou七 2015.

18 I During 七ha七 rela七ionship Mr. Sater me七 wi七h plain七iffs       counsel

19 I numerous 七imes, exchanged numerous communications with

20 I plain七iffs    counsel, and I 七hink as plaintiffs    counsel has

21 I said 七oday, many of those discussions were 七ied 七0 七he recovery

22 I of assets against 七he defendants in the rela七ed proceeding and

23 I touched on possibly the asse七s and allega七ions in 七his case as

24 I well.

25 I
   I           We don t know the full extent of those communications


                 SOUTHERN DISTRICT REPORTERS, P.C.
                           (212) 805 0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 15 of 34


       Case1:19‑cv・02645‑AJNKHP Document46 F
                                           ile
                                             d06/28/19 Page14o
                                                             f33          14
       J64Wci七Cl

 1 I and wha七 exac七ly was exchanged in those meetings. We don七

 2 ・
   I know wha七 no七es or memora‑ndum or o七her documents might have

 3 I been exchanged be七ween 七he paど七 ies.     We don't know whether

 4 I plain七iffs counsel took notes, what was discussed during those

 5 I mee七ings.

 6             THE COURT:   Your firm wasn七 in contac七 wi七h Moses &

 7 I Singer abou七 what was going on in 七hose communications?

 8 I           MR. ROSENBERG:     We were no七 counsel 七o Mr. Sa七er in

 9 I 七he rela七ed p工 oceeding, no.

10             THE COURT:   Well, payments were made to Todd & Levi

11 I LLP 一
         一

12             MR. ROSENBERG:     Yes.

13             THE COURT:   ‑‑ under 七he Li七co agreemen七
                                                       ，

14             MR. ROSENBERG:     Correct.   Todd & Levi LLP had

15 I established an escrow accoun七 for 七hose paymen七s under ℃he

16 I Li七co agreemen七.    Tha七 s correc七
                                      ．

17             THE COURT:   So you established an escrow account for

18 I 七he paymen七 of fees under the Litco agreemen七 bu七 have no idea

19 I why?

20             MR. ROSENBERG:     I didn七 say we donv七 have any idea

21 I wha七 happened ‑‑ wha七 Vs going on in 七五is case or with respec七

22 1 七O Li七co.   What 工 m saying. is 七ha七 prior 七o our involvemen七
                                                                 ，

23 I Mr. Sa七er had en七ered into an agreemen七 with plain七iffs

24 I counsel 七o provide assistance.

25             THE COURT:   OK.


                 SOUTHERN DISTRICT REPORTERS, P.C.
                           (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 16 of 34


     Case1:19‑cv‑02645‑AJN‑KHP Document46 F
                                          ile
                                            d06/28/19 Page15o
                                                            f33           15
     J64Wci七Cl


 1             MR. ROSENBERG: And we don七 have, plaintiffs counsel

 2 I may or may no七 have evidence.

 3             THE COURT:   You mean some七hing separa七e from 七he Li七co

 4 I agreement? Mr. Sa七er was providing assistance 七o p土aintiffs

 5 I through 七he Li七co agreement.

 6             MR. ROSENBERG:     Correc七
                                        ．

 7             THE COURT： 工 s 七ha七 righ七？

 8             MR. ROSENBERG:     Well, as a witness, yes.

 9             THE COURT:   Tha七 s wha七 he 七es七ified 七o.

10             MR. ROSENBERG:     Correct.

11             THE COURT:   And are you saying 七ha七 七 here was a

12 I separa七e agreemen七 be七ween plain七iffs and Mr. Sa℃er personally?

13             MR. ROSENBERG: No, I'm not saying 七ha七
                                                    ．

14             THE COURT:   O
                            F)
                             :.

15             MR. ROSENBERG:     Bu七 wha七 工 am saying is tha七 Mr. Sa七er

16 I did meet wi七h plain七iffs counsel and 七ha七 七 he subjec七 of 七hose

17 I mee七ings may be direc七 evidence 七ha七 impac七s ei七her the claims

18 I or defenses in 七his case.

19             THE COURT:   And Mr. Wolf was also presen七 a七 七 hose

20 I meetings, was he not?

21             MR. ROSENBERG： 工 don七 know 七hat, your Honor.

22 I Standing here 七oday, I don t know tha七 Mr. Wolf was presen七 at

23 1 七hose meetings or no七
                         ．

24             THE COURT:   And no one from your firm was presen七 a七

25 I those mee七ings.


                SOUTHERN DISTR工CT REPORTERS, P.C.
                          (212) 805 0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 17 of 34


     Case1:19‑cv‑02645‑AJNi
                          くHP Document46 F
                                         ile
                                           d06/28/19 Page16o
                                                           f33            16
     J64WcitC1


 1              MR. ROSENBERG:     Absolu七ely no七
                                                ．

2               And your Honor, jus七 七 o clarify，工 m no七 standing heどe

3 I
  I today saying 七ha七
                    ， with cer七ain七Y 七ha七 plain七土工 fs counsel will

 4 I have a conflic七 of in七eres七
                               ， but wha七 I am saying is that we're

 5 I en七itled 七o discovery 七o see what plain七iffs counsel may have

6 I
  I in their files rela七ing to 七hose communications and meetings

 7 l
   f wi七h Mr. Sa七er.    And if i七 七 urns ou七 七 ha七 七 ha1
                                                       ニ discoveどy shows

 8 I
   I that there s a conflict of in七eres七一− perhaps plain七iffs

 9 I counsel has information or may be called 七o 七es七ify in a way

10 1 七ha七 s adveど se 七o theiど own clien七一一 then there may be a basis

11 l for a mo七ion 七o disqualify.

12              Again， 工 don七 know 七ha七 七 o be a fact, your Honor, bu七

13 I 七he point is 七ha七 七 0 七he ex七en七 plain七iffs' counsel is a fac七

14 I witness wi七h relevant information， 七here may be a conflic七 of

15 I
   I in七eres七
            ．

16              THE COURT:   OK.    So 七hose are 七he 七wo mo七ions you re

17 I
   I proposing.

18              MR. ROSENBERG:     That s correct, your Honor.

19              THE COURT: All righ七.     And you re also proposing a

20 I stay of discovery?

21              MR. ROSENBERG:     I discussed this wi七h counseL 七o 七he

22 I codefendan七 ． 工 believe wha七 we were looking for was a s七ay of

23 I discovery only as to the parties; that we would be happy 七0

24 I
   I engage in any 七hird‑par七y discovery because tha七 is going 七o be

25 I ex七ensive and may call on par七ies in other parts of 七he world


                 SOUTHERN DISTRICT REPORTERS, P.C.
                           (212) 805 0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 18 of 34


       Case1:19
              ・・CV02645‑AJN‑I
                            くHP Document46 F
                                           ile               f33
                                             d06/28/19 Page17o            17
       J64Wci七Cl

 1 I bu七 perhaps a s七ay of discovery only as 七o the par七ies pending

 2 1 七he mo七ions 七o dismiss.

3              THE COURT: And on what basis should I grant 七he stay?

 4             MR. ROSENBERG:    Only on 七he basis of judicial

5 I efficiency, youど Honor.

6              THE COURT:   Why would i七 be efficien七 if you re

 7 I proposing a year of discovery? My experience wi七h 七he pending

 8 I case is 七ha七 七 heどe s a lot of discovery.     You re proposing 20

 9 I deposi℃ions per par七y, and 七he 1
                                    ニhree 七ど ansactions 七ha七 are

10 I unique ℃o this ac七ion, I imagine, are going 七o involve qui七e a

11 I lo七 of discovery in and of 七hemselves from 七he par七ies.

12 I           Also, why would I s七ay par七y discovery and impose a

13 I burden on nonpar七ies? Par七ies have an obliga
                                                七ion 七o ge七

14 I discoveどy from each o七her before imposing discovery on another

15 1 pa
      工七 y.

16             MR. ROSENBERG:    I believe 七heどe was a <
                                                       ;::
                                                         onc
                                                           ern 七hat

17 I possibly some of these paど七 ies may be dismissed as a resul七 of

18 I a motion 七o dismiss earlier 七han o七hers, and obviously 七hat s

19 I pending the filings of 七he mo七ions bo七h on behalf of my

20 I clients, plain七iffs and my clients and as well 七he

21 I codefendants.

22             THE COURT:   Which of the par七ies you re represen七ing

23 t
   I do you believe have 七he stronges七 mo七ion 七o dismiss, or

24 I alternatively, do you believe all of 七hem have equal s七reng七h?

25             MR. ROSENBERG： 工 believe ℃hey all have equal


                SOUTHERN D工STRICT REPORTERS, P.C.
                          (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 19 of 34


     Case1:19‑cv‑02645AJNKHP Document46 F
                                        ile
                                          d06/28/19 Page18o
                                                          f33             18
     J64Wci七Cl


           七h, your Honor.
 1 I s七ど eng

 2             THE COURT:   All right.

 3             MR. ROSENBERG： 工 believe 七hat Mr. Ridloff and RRMI

 4 I truly have no place in this proceeding and tha七 their mo七ions,

 5 I perhaps, may be s七ronger on 七he failure 七o state a claim

 6 I motion, and obviously as 七0 七he s七a七ute of limi七a七ions mo七ion,

 7 I those apply equa工工 y to all of the defendan七s.

 8             THE COURT： 工 s your clien七
                                        ， Mr. Sater, adverse 七o the

 9 I Khrapunovs and to plain七iffs here? As I unders七and it, you're

10 I denying 七he ma七erial al工ega七ions.

11             MR. ROSENBERG:      Of course.

12             THE COURT: And you re denying 七ha℃ Mr. Sa七eど had

13 I any七hing 七o do wi七h any money laundering.      Is 七ha七 righ七？

14             MR. ROSENBERG:      Tha七 s correc七
                                                ， your Honor.

15             THE COURT:   or~.    Bu七 you re no七 denying 七hat he worked

16 1 wi七h 工工 yas Khrapunov in connec七ion wi七h some of 七hese

17 I transactions, for example, the Tri‑Coun七y Mall, right?

18             MR. ROSENBERG： 工     m no七 denying 七ha七 Mr. Sater was

19 J
   I involved in the Tri‑Coun七y Mall pど oject si七e, your Honor.

20             THE COURT:   Good.

21             MR. ROSENBERG:      As to 七he allega℃ions concerning money

22 f
   I laundering or fraud or unjust enrichmen七F all of those claims

23 f
   I we obviously deny.

24             THE COURT:   Bu七 your client was providing material

25 I help to plain七iffs in 七heir sui七 agains七 Ilyas Khrapunov, was


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 20 of 34


       Case1:19
              ‑cv02645‑AJN‑KHP Document46 F
                四                         ile
                                            d06/28/19 Page19o
                                                            f33           19
       J64Wci七Cl


 1 I
   I he not?

 2             MR. ROSENBERG:    He was, your Honor, as part of 七he

 3 I assis七ance agreemen七．

 4             THE COURT:    OK. Are 七here any o七heど issues tha七 you d

 5 1 like 七o raise right now?

 6             MR. ROSENBERG: No七 七 oday, your Honor.

 7             THE COURT:    OK. Very good.

 8             Mr. Hoどn，
                       工 11 hear from you nex七．
 9             MR. HORN:    Your Honor, there s cer七ainly a de七ailed

10 I complain七 here; no ques七ion abou七 七 hat. A lo七 of facts in 七he

11 I
   I complain七； no ques七ion abou七 七 ha七
                                      ．      Bu七 when you look

12 I
   I specifically a七 七 he allega七ions as 七o my clien七
                                                    ， Eerrari

13 I Holdings, i七
                『 s scan七.     Theどe s no七 much 七here, because 七here

14 I
   I couldn't be much there.

15 I
   I           The allegations aど e 七ha七 my client, Ferrari Holdings,

16 I
   I brokered a deb七
                   ， a deb七 mortgage deal, trying 七o find the

17 I
   I highest b土dder; nothing unusual abou七 七 ha七
                                               ．      Brokered this

18 I
   I deal, received money from an a七七 orney escrow accoun七 a七 七 he

19 I
   I closing; nothing unusual abou七 七 ha七．     Took commission and split

20 1 i七
      ； nothing unusual abou七 七 hat. People have bought homes.

21 I They see how commissions are split.      七 Vs no七 unusual in an
                                              工

22 I indus七ry where you receive a commission 七o spli七 i七 wi七h

23 I somebody else.

24 I
   I           So 七he reality of 七he si七ua七土 on here is 七hat when

25 I
   I looking a七 the complain七 as to my client aloneF 七here s just


                SOUTHERN DISTR工CT REPORTERS, P.C.
                          (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 21 of 34


       Case1:19
              ‑cv心2645AJN‑KHP Document46 F
                     回                   ile
                                           d06/28/19 Page20o
                                                           f33            20
       J64Wci七Cl

 1 I no七 sufficient facts 七o suppor七 a finding 七ha七 my clien七 had

 2 I any in七ention, le七 alone knowledge, or even should have known

 3 1 tha七 these moneys weどe involved in some 七ype of a

 4 I money‑laundering scheme or some 七ype of a fraud, your Honor.

 5 I And the problem becomes how far do 七hings like this go? How

 6 I far does our jurisprudence allow somebody to have a claim

 7 I agains七 a par七y who s just involved in a business transaction

 8 1 wi七hout any proof 七ha七 there was any belief or reason 七0

 9 I believe 七ha七 七 he moneys a七 issue were ＂
                                            七 arnished，     for lack of

10 I a be七七 er woどd? And 工 think 七ha七 七 his is a good case for 七ha七
                                                                  ．

11 I           When you look a七
                              ， also, the issue of s七a七ute of

12 I limitations with respec七 七 o my clien七F 七here s a big question

13 I as to ‑‑ the fiどst is accrual. When does 七he s七a七u七e of

14 I limi七a七ions accrue in such a case? In terms of money had and

15 I received, do we have a claim against even further parties that

16 I received this money 七ha七 may have had no knowledge? And how

17 I far do we span 七ha七   O U七？

18 I           Certainly the 七ど ansac七ion 七hat s the head of 七his, 七he

19 I 七ransac℃ion 七ha七 was 七he improper 七ransaction tha七 my client

20 I was so far removed from and may have been in ano七her country,

21 I was longer 七han six years ago, and ℃he ques七ion is, do we S七art

22 I from 七ha七 七 ransaction, or do we s七art from when my client

23 I received the money? And I 七hink 七ha七 in 七his par七icular case

24 1 tha七 we star七 from 七ha℃ transaction， 七 he initial transaction,

25 I because again, based upon 七he allega七ions in 七he complaint
                                                              こF



                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805 0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 22 of 34


       Case1:19‑cv‑02645AJN‑KHP Document46 F
                      田                    ile
                                             d06/28/19 Page21of33         21
       J64Wci七Cl

 1 I there s no reason for my client to believe 七ha七 七 heどe was

2 I any七hing improper going on here.      So my client, based upon 七he

3 I
  I allega七ions in 七he complain七
                               ， should be seen as a pa:tty 七ha七

 4 I
   I doesn七 have 七ha七 specific knowledge, and therefore, theどe s

5 I
  I not a bど eak in 七hat sta七u七e of limita七ions and 七hen creating a

6 I
  I new accrual of sta七u七e of limi七a七ions.

 7              In terms of unjus七 enrichmen七
                                            ， in this par七icular case

 8 1 i七 s a 七hree‑year sta七ute of limi七a七ions because we're talking

 9 I abou七 a mone七ary claim, no七 an equity claim, bu七 even if it s

1O I six years, money had and received has a six‑year s七a七U七e of

11 I limitations； 七he ques七ion of accrual comes 七o mind wi七h 七ha七
                                                                ．

12 I
   I            In 七eどms of 七he discoyery and the scope of discovery,

13 1 i七 S ど eally hard for us here 七o commen七 on 七ha七
                                                    ， because we

14 I
   I know tha七 we don t know wha七 was exchanged from 七he o七her

15 I
   I litigation.    Righ七7 So we re si七七 ing here and we re hearing

16 I about all 七hese exchanges and how bど oad the scope was, bu七 we

17 I have no idea because there's a confiden七iali七y agreement

18 1 be七ween 七he par七ies, and I under 七ha七 七 hey re honoring 七hat,

19 I and that s fine. Bu七 a七 七 his poin七
                                       ， wi七hout seeing 七hat

20 I university, we can七 commen七 on wha七 in a broader sense would

21 I
   I be needed o七her 七han specific ℃o our client because if

22 I
   I discovery s not s七ayed and my clien七 has to participa七e in

23 t
   I discoveryF 七he discovery would also s七ar七 from 七he initial

24 I
   I chain and then work down, because 七here has to be, in 七eどms of

25 I
   I money had and received, there has to be proof that bad money


                 SOUTHERN D工STR工CT REPORTERS, P.C.
                           (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 23 of 34


       Case1:19CV・02645AJN‑KHP Document46 F
              同        田                  ile
                                            d06/28/19 Page22o
                                                            f33           22
       J64WcitCl

 1 I
   I flowed direc七工y 七o my clien七
                                ， and so 七ha七 chain would have 七0

 2 I
   I be some七hing 七ha七 we would need discovery on.
 3 l              工 would hope 七ha七 a substan七ial amount of 七ha七

 4 I discovery was done in the o七heど case, bu七 工 cer七ainly can t say

 5 I for cer七ain, and plain七iffs counsel can七 even tell me because

 6 1 of 七he general no七ions of wha七 he said in cour七
                                                   ，

 7 I unders七andably, because there s a confiden七iality order, and we

 8 I just had received a copy of 七ha七 and a proposal in court 七oday

 9 1 七o expand 七ha七 七o our li七iga七ion・ Obviously I have to look at

10 1 it， 七 a工k 七o my clien七
                          ．

11                THE COURT:   Righ七
                                   ．

12                MR. HORN： 工 understand that 七here s ano七her par七y

13 1 七ha七 s off doing 七ha七 in 七he O七heど li七igation.

14                THE COURT:   Was your clien七 involved in all five of

15 日 七 he alleged schemes?

16                MR. HORN:    No.   工七 s jus七 the mall.

17                THE COURT:   Just 七he Tri‑Coun七y Mall?

18                MR. HORN:    Tha七 s my unders七anding， 七 hat he was jus七 a

19 I broker for 七hat debt.

20                THE COURT:    I see.    So the gis七 of your mo七ion is tha℃

21 I
   I there aren七 sufficien七 fac七s in the complaint indica七ing that

22 I your CL工ENT had any knowledge of alleged s七olen money.

23                MR. HORN:    Right.    And also unjus七 enrichmen七 requires

24 1 七ha七
        ， i七 has 七o be no七 七 oo far removed from 七he initial

25 I
   I transac七ion.      This is so far removed from the ini七ial ‑ from


                   SOUTHERN DISTRICT REPORTERS, P.C.
                             (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 24 of 34


       Case1:19・CV02645‑AJN‑KHP Document46 F
                                           ile
                                             d06/28/19 Page23o
                                                             f33          23
       J64WcitCl


 1     七he bad 七ransac七ion 七ha七    again, under cer七ain cases it shows

 2 1 that, I 七hink tha七 七 here aどe now ‑‑

3              THE COU
                     RT:
                     、      You mean the initia工 七 ransac七ion being 七he

 4 I fac七 of the money ‑‑

5              MR. HORN:    The bad ‑‑

 6             THE COURT：一− from plaintiffs?

 7             MR. HORN:    ‑‑ exac七ly.   That it s so far removed， 七 ha七

 8 I it should be found ‑‑ i七 s similar 七o proxima七e cause.        Right?

 9 1 工七 can七 be so far removed 七ha七土七 s       O U七Side   七he scope of

10   n reasonableness.
11             THE COURT:    Have you discussed 七his issue wi七h

12 I plain七iffs counsel, and have they indicated tha七 七 heど e s an

13 I abi工ity 七o cure 七he alleged defec七 with the pleading as 七0 七his

14 I issue?

15 I           MR. HORN:    We discussed the issue of us filing a

16 I mo七ion 七o dismiss.     I would like 七o have fur℃heど discussions on

17 I that and more par七icular on wha七 we re discussing here, because

工8 I I would like that as well as I'd like to talk abou七 七he issue

19 1 of 七olling 七he s七a七u七e of limi七a七ions and where there are

20 I issues that s七atu七e of limi七a七ions can be tolled in certain

21 l ciど cumstances, and ra七her than file my motion, get their

22 1 aど gumen七 on tolling and then do 七he research on 七ha七 and

23 I respond, i七 would be much be七七 er to just understand their

24 I posi七ion on tolling.

25             THE COURT:    Right, because what I m concerned about is


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805 0300
                                     ♂
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 25 of 34


       Case1:19cv‑02645‑AJN‑KHP Document46 F
              回                            ile
                                             d06/28/19 Page24o
                                                             f33          24
       J64WcitC1


1 I having 七he par七ies spend a lot of time and effort on motions

2 I when some of 七he issues could be cured by an amended pleading

3 I and 七hen perhaps 七he issues on the mo七ion narrow.

 4 1              工 wan七 七 o here from plain七iffs, but my though七 would

5 1 be 七o perhaps g;ive you a shor七 period of time 七o discuss 七ha七

6 I and then submi七 a proposal as 七o how to go forwaどd on any

 7 I mo七ion and/or amended pleading.

 8                MR. HORN:    Right.

 9                THE COURT:    Tha七 s all I have 七o say on that.

10                MR. HORN： 工n 七erms of unjust enrichment also one of

11 1 七he issues is 七ha七 in order for 七here 七o be unjus七 enrichmen七

12 I my clien七 would have had to not provide services.       Righ七？   My

13 I clien七 would have had 七o be unjus七ly enriched, bu七 my clien七

14 I provided services.        My clien七 found 七his person to purchase

15 1 七his debt, and that s why 七hey achieved ‑‑ that's why 七hey

16 I earned 七ha七 money.

17                Anyway， 七 here are certainly issues.   The problem wi七h

18 I
   I the discovery stay is 七ha七
                              ， logis七ically speaking, I like to

19 I
   I focus on one 七hing at a time unless I m forced 七O do ‑‑ if

20 I we re in an expedi七ed situa七ion, that s one 七hing.        Seems like

21 I we re no七.      Discovery s going to be over nex七 year.   工 mean

22 I
   I we re going 七0 have a discussion with them aboui
                                                    ニ七 he motion,

23 ・
   II we re going 七o be briefing the motion.      Maybe we 11 resolve i七
                                                                       ，

24 I
   I maybe we won 七．      Bu七 七 o have our ini七ial discovery， ℃ o have our

25 I demands to be sent ou七 and then have responses wi七hin probably


                   SOUTHERN DISTRICT REPORTERS, P.C.
                             (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 26 of 34


       Case1:19cv‑02645‑AJN‑KHP Document46 F
                                           ile
                                             d06/28/19 Page25o
                                                             f33          25
       J64Wci七Cl

 1 1 七he 七ime 七ha七 we re going to have 七hat discussion， 七 o me, it s

 2 I just a lo七 七 o do and it s a lot of money 七o expend.      So we were

 3 1 七alking abou七
                 ， we were 七rying to compromise on 七his.

 4 I
   L              We recognize that plain七iffs wan七 七 o go seek documents

 5 I   O U七side   of 七his jurisdiction, and we have no problem wi七h 七ha七
                                                                       ．

 6 I I have no problem with 七hem, because 七hird par七ies may no七 be

 7 I preseど ving recoどds. Righ仁？      My client, once he knows abou七 a

 8 I lawsuit, I'm his a七七 orney, he s told to preserve records.

 9 I Righ七？       Everybody else is, bu七 工 understand 七hird par七ies may

10 I not be because 七hey don七 know abou七 七 his case.      So I have no

11 I problem wi七h 七hem serving a subpoena on 七hese 七hird paど七 ies,

12 I going 七0 ℃he Hague, going 七hrough 七he Hague Convention, and

13 I tha七 七 akes a 七remendous amount of ℃ime. But i七 seems 七o me

14 1
   ・i 七ha七 my experience going 七hrough 七he Hague Conven七ion, and

15 I depends on 七he coun七ry, bu七 it jus七 takes a very long 七ime and

16 I for us 七o be rushing to get discovery and 七o resolve this

17 I mo七ion and 七o brief 七his mo七ion all at the same time when we

18 I
   I all know 七ha七 discovery ou七side from 七his coun七ry is going to

19 I take a long 七ime, and they don七 need stuff from my client a七

20 I leas七
         ， from my understanding, to serve those subpoenas.

21 I
   r Theyど e no七 looking for document
                                    二ation from us 七o serve foreign


22 I subpoenas because we have no七hing, and even with the

23 I
   I allega七ions, al工 the allegations, we have no七hing 七o do wi七h

24 I any七hing tha七 was foreign, ou七side of 七he coun七ry. My client

25 I didn七 have transactions, from my understanding, outside of


                   SOUTHERN DISTRICT REPORTERS, P.C.
                             (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 27 of 34


       Case1:19cv‑02645‑AJN‑I
              回             くHP Document46 F
                                           ile
                                             d06/28/19 Page26o
                                                             f33             26
       J64WcitC1

 1 I 七his countどy rela七ing to ℃his case.

 2 1              For 七ha七 ど eason, even if discovery is no七   S七ayed   in

 3 I whole, let s get a reasonable discoveどy schedule 七ogetheど F

 4 I
   I taking into account the good faith effor七s 七ha七 we re going to

 5 I make 七o resolve the motion, the possibili七y of resolving

 6 I motions or moving forward. We could have a conference call

 7 I after we ve made 七hose, had 七hose discussions， 七 rying 七0

 8 I resolve 七he mo七ion. And 七hen if 七hey re not resolved, we can

 9 I do a briefing schedu工e and 七hen par七y discovery.       工 七 hink i七V s

10 I going to take some 七ime for 七he Court 七o decide the mo七ion, so

11 I we can star七 discovery be七ween 七hat period of time, and if we

12 I resolve 七he mo七ion, we 11 have a conference call, then we can

13 1 s七ar七 righ七 away wi七h 七he par七y discovery.        Tha七 s my

14 I suggestion.

15                THE COURT： 工 s there a possibility 七ha七 your clien七

16 I
   I could have an early se七七 lemen七 with 七he plain七iffs?

17                MR. HORN:    There s always a possibility 七O 七ry and

18 I resolve a case, and I come with no precondi七ions and I d be

19 1 happy 七O jus七 have confiden七ial settlement discussions wi七h

20 I plain七iffs in any forum if 七hey would like. My clien七 s

21 I company is no七 ac℃ive now, bu七 七 hey re paying me, so 七here s

22 I some money, and there's a cos七 going forward, obviously， 七 hat

23 .
   I we'd also take into considera七ion.

24                THE COURT:   Right, because if your clien七 s motion

25 l isn t gran七ed, there will be a significant expense in 七he


                   SOUTHERN DISTRICT REPORTERS, P.C.
                             (212) 805 0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 28 of 34


       Case1:19cv‑02645・AJN‑KHP Document46 F
              白                            ile
                                             d06/28/19 Page27o
                                                             f33           27
       J64Wci七C1


 1 I litigation.

 2                MR. HORN:    Yes.

3                 THE COURT:    OK.   I'd like 七o hear from plain七iffs in

 4 l terms of 七houghts about a discovery schedule and the proposed

 5 I mo七ions.

 6                MR. WENNER:   Your Honor, I believe the only question

 7 I really now is whe七her 七o stay discovery.         Tha七
                                                         ＇ s the only

 8 I decision 七ha七 would necessaど
                                土 ly need 七o be made 七oday.

 9                THE COURT:    Well, no.   工 wan七 七 o hear your view on my

10 I sugges七ion 七hat the parties be given a brief peど iod of 七ime 七0

11 1 七alk abou七 七 he alleged defec七S in the pleading and whe℃her

12 I those alleged defec七S could be addressed in an amended pleading

13 I and the proposed motions narrowed.

14                MR. WENNER:   We absolutely would no七 wan七 七 o burden

15 1 七he Cour七
             ， would no七 wan七 七 o burden defendan七s wi七h mo七ion

16 I prac七ice 七ha七 we would cure wi七h amended pleadings, so 工 don't

17 I think there s any problem wi七h engaging in 七ha七 discussion wi七h

18 1 七hem, iden七ifying defects they may have identified, and we can

19 I 七alk abou七 七 hem, if any.        工 don 七七 hink 七hat s going to be a

20 I problem.

21 1              工 can sayr 七hough， 七 hat as far as showing good cause

22 I for 七he ult
               ニimate merits of the motion 七o dismiss to make the

23 I case go away 七hey ultimately would be unsuccessful.

24 I              Taking RRMI and Ferrari just as two examples 七ha℃ have

25 I come up here in this conference, just one 七ransaction alone


                   SOUTHERN D工STRICT REPORTERS, P.C.
                             (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 29 of 34


       Case1:19cv‑02645A
                四      Jf¥
                         トl
                         回 くHP Document46 F
                                          ile
                                            d06/28/19 Page28o
                                                            f33           28
       J64Wci七Cl

 1 I allows this case 七o go foどward, and that s in connec七ion with

 2 1 七he Tri‑County Mall, when Ferrari was paid i七S finder s fee,

 3 I tha℃ million dollars.          Wha七 establishes 七he fraud for notice of

 4 I a Rule 9 pleading is 七ha七 七 hey immedia七ely 七hen， 七 he nex七 day,

 5 1 七urn around and give half 七heir finder s fee back 七o the person

 6 1 七hat they purpor七edly found as 七he buyer.          They gave 七his

 7 I kickback， 七 he 50 percent of their finder's fee, the same day,

 8 I and 七ha七 occuどど ed on May 24, 2013 ‑‑ and this is paragraphs 203

 9 I 七o 204 in the complain七一一 so 七ha七 s May 2013, and our

10 I complain七 was filed in Maどch 2019, within six years.

11 I                So apart from all ques七ions abou七 equi七able 七olling,

12 I apart fどom all more nuanced arguments abou七 how we ge七 七 hese

13 I   0七her   causes of action 七o go forward, receiving a kickback or

14 I providing a kickback, which is RRMI and Ferど ari, will allow us

15 1 七o go forwaどd 七0 七he meri七s.

16                  THE COURT: And wha七 about 七he proposed or poten七ial

17 I disqualification μiotion? Tha七
                                  ＇ s implica七ing privileged

18 I communica℃ions, obviously.

19                  MR. WENNER:    七 i
                                   工  s, and if I unders七and from 七he way

20 I it was described, I m not certain 七ha七 there is going to be a

21 I motion to disqualify filed until 七hey ve asked 王or discovery,

22 I we ve responded， 七 here will be privilege calls, they will get

23 I some documen七S, communica七ions; a七 七 ha七 poin七 七 hey can make

24 1 tha七 decision.          Bu七 七 hat ques七ion about disqualification

25 t
   I concerns events that happened long after ℃he allega七ions in


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 30 of 34


      Case1:19‑cv‑02645‑AJN‑KHP Document46 F
                                           ile
                                             d06/28/19 Page29o
                                                             f33          29
      J64WcitC1

 1 1 七his case, going 七o one ques七ion abou七 七 he scope of 七he release

 2 I for Litco to which Sater s no七 a party, and I don t in七end to

 3 I li七igate here all the issues about Li七co・ Bu七 needless 七o say

 4 1 七hose even七s happening in 2015 will have li七七 le bearing or

 5 I impact on 七he discoveどy proceeding and the meri七S of our claims

 6・
  1 here in 七his case, and I don 七七 hink 七here will be any
  1

 7 I conflic七− of‑in七erest ques七ion wi七h regard 七o proceeding wi七h

 8 l discovery on 七he meri七S of the case, briefing these issues 七ha七

 9 I predated, and by Mr. Sa七er's own al工ega七ions, he s 七he one who

10 I loca七ed Boies Schiller and asked 七hem 七o involve 七hemselves.

11 I So we don七 agど ee wi七h any of Mr. Sater s characteriza七ions

12 I abou七 Li℃co generally, bu七 工 七 hink 七his is no七 something tha七

13 t
   I the Court needs to 七ee up 七oday Oど concern i七self wi七h in terms
14 I of proceeding 七o discovery abou七 七 he allegations in ouど

15 I complain七
             ．

16              THE COURT:   OK.

17              MR. HORN: Your Bonoど F if I may just be heard real

18 I quickly?

19              THE COURT:    Yes.

20              MR. HORN:    Counsel had men℃ioned earlier 七ha七 he was

21 I constrained when he wrote 七he p工eading in terms of 七rying to

22 I abided by the confiden七iality agreemen七 ． 工 think tha七 we

23 I should have some 七ime where we aど e able 七o morph whatever

24 t
   I confiden七iality agreemen七 七 hey have in the other case 七o cour
25 I case so 七ha七 when we 七alk to plaintiffs about the sufficiency


                 SOUTHERN DISTRICT REPORTERS, P.C.
                           (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 31 of 34


       Case1:19‑cv‑02645‑AJN‑KHP Document46 F
                                            ile
                                              d06/28/19 Page30o
                                                              f33         30
       J64Wci七C1

 1 I
   I of their pleadings, he can 七ell me, Oh, I found this document,

 2 I or 工 have tha七 documen七
                           ， and it shows youど       C工ient   is defini七ely

 3 I responsible, because wi七hou七 七 alking in tha七 with every七hing

 4 I that he knows, I think tha七 we could end up wi七h a motion to

 5 I
   I dismiss and then he somehow is able 七o 七ry and amend based upon

 6 I some confiden七ial recoど ds, and why go ℃hrough 七ha℃
                                                       ．

 7             THE COURT:      OK.   This is what I m going 七o do.   Im

 8 I going to give 七he par七ies 七wo weeks, un七il June 18， 七 o discuss

 9 I
   I the overlap of discovery and 七he joining of the pどotec七ive

10 I order in 七he pending case, so 七he par七ies in bo七h matters can

11 I
   I discuss 七ha七．       By June 18 工 d like a le七七 er as 七o wha七 七 he

12 H resolu七ion of 七hat issue is and if i七 s an adop七ion of 七ha七

13 I pro七ective order, in whole or in part, you can let me know tha七

14 I and submit 七he proposed pro七ec七ive order.       To 七he exten七 that

15 I order is more ex
                    七ensive than wha七 is in my individual

16 I
   I practices, I will except you from my normal rules so 七ha七 you

17 I
   I don七 have 七0    ど   einven七 七 he wheel.

18 I           工   will give you 七hen until July 3 七o discuss 一一工 m

19 I assuming theどe will be agreemen七 on 七he protec七ive order and

20 1 七hat you 七hen will be able to discuss over a 七wo‑week peど iod,

21 I
   I and even star七ing before that you can s七art to talk about some

22 I of the S七atute of limi七a七ions issues and some other 七hings

23 I you re no七    0℃herwise   cons℃ど ained 七o discuss, so 工 11 give you

24 f
   I until July 3 七O 七alk abou七 whe七her or no七 there needs to be an

25 I
   I amended pleading and it may be 七ha七 defendan七s don七 want an


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 32 of 34


       Case1:19心 v‑02645AJN‑KHP Document46 F
                         坦                 ile
                                             d06/28/19 Page31of33         31
       J64Wci七C1

 1 I amended pleading but you elect no七 七o move 七O dismiss or you

 2 I
   I elec七 七 o file a partial motion, but why don七 you think abou七

 3 .
   I 七ha七 and whether 七ha七 even makes sense economically for your

 4 I
   I clients, etc.        I 11 give you un七i1 July 3
                                                   , and since i七 s a

 5 I
   I holiday weekend, you can le七 me know on July 9 by le七七 er what

 6 I the par七ies' plan is.        IS 七here going 七o be an amended pleading

 7 I and then a mo七ion? Or will there be no amended pleading and a

 8 I
   I motion on 七he exis七ing pleading? And 工 d like 七hen a proposed

 9 I briefing schedule for 七ha七 mo七ion.       OK?

10                Righ七 now I m no七 going 七o stay discovery.    I m go工ng

11 I
   I to adop七 七 he O U七side deadline of June 4
                                             , 2020, and I'm going 七0

12 1 v
     vai七 un七il I see 七he various correspondence before determining

13 I
   I whe七her or not any kind of stay is warranted.

14 I
   I              In the mean七ime, I 11 ask 七hat you prepare your

15 I
   I initial disclosures and 七o provide those initial disclosures by

16 I July 9
          .       To 七he exten七 there is nonpar七y discovery tha七 is no七

17 I
   I redundant, you couldn't get from a party, you can commence 七ha七

18 I
   I discovery.
19 1              工   also would like 七he par七ies to ℃hink abou七 document

20     requests       not interroga七ories, document reques七s     and to

21 I
   I serve i
           ニhose July 9 as well, because I'd like each side to tee

22 I up the issues of what are 七he documents 七hat you would be

23 I
   I seeking in 七his ac七ion. And I wan七 七 o emphasize Rule 34 and

24 I
   I Rule 1 so 七ha七 you are specific in your requests.         Do not ask

25 I
   I for any and all documen七s.       Tha七 is going to raise dispu七es, so


                   SOUTHERN DISTRICT REPORTERS, P.C.
                             (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 33 of 34


       Case1:19‑cv‑02645‑AJN‑KHP Document46 F
                                            ile
                                              d06/28/19 Page32o
                                                              f33           32
       J64Wci七Cl

 1 1 工 don七 expec七 七 o see any document requests or "any and all，

 2 I and objec七ions need to be specific, meaning if some七hing is

 3 I vague, you need 七o specify why it i
                                       s.vague, wha七 about i七 is

 4 I vague.    工f 七he 七ime period is overbroad, you need to explain

 5 I what is the time period 七ha七 is no七 overbroad.       、   So I expec七 you

 6 I to be very specific in your requests and responses and to meet

 7 I and confer in good fai七h.

 8 I           And ど emember, discovery is an iterative process, so

 9 I 七ha七 why don七 you s七ar七 specific and 七hen you will have a

10 I chance 七o serve addi七ional documen七 reques七s 七ha七 increase 七he

11 I scope.    I wan七 you 七o firs七   S七ar七   with very specific docurnen七

12 I reques七s so you get an idea of what you really need in 七his

13 I ac七ion and 七hen you can follow up.        OK?

14              I m also going 七o se七 a confeどence for July 31.

15 I That s a Wednesday.    And we will mee七 at 11:30 a.m.        工   11 have

16 I received all of the correspondence. We can 七alk abouじ where we

17 I are a七 七 hat point, and 七hen mos七 likely 工 工 l schedule mon七hly

18 I conferences af七er tha七 七 o make sure 七ha七 七 he parties are on top

19 I of their discovery and ℃o minimize mo七ion prac七ice.          OK?

20             Anything further?

21             MR. ROSENBERG:   Your Honor, if I just may be heard on

22 I one more issue?

23 I           Under 七he curren七 stipulation the defendants have

24 I until June 19 七o answer or move.        Is that da七e now ex七ended

25 t
   I beyond ℃he July 9 da七e 七ha七 we report 七o the Court on our


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805‑0300
 Case 1:19-cv-02645-AJN-KHP Document 141-5 Filed 12/03/19 Page 34 of 34


       Case1:19
              ・・cv‑02645‑AJN‑KHP Document46 F
                                            ile
                                              d06/28/19 Page33o
                                                              f33         33
       J64Wci七Cl

1 I discussions regarding po七ential amended pleadings?

2               THE COURT:    Yes.   Wha℃工   11 do is I 11 ex七end right

3 I now 七o July 9 ‑‑ ac七ually，工        11 ex七end i七 七 O July 31, and we

 4 I can talk about i七 at the conference to 七he exten℃ needed.       OK?

5              Anything else from plaintiffs?

6              MR. SCHWARTZ:    One thing・

 7              There is one defendan七 七 ha七 has been served and

8 I defaul℃ed qui七e a while ago.        We don七 wan七 七 o leave that loose

9 I end out there, bu七 a七 七 he same 七ime, we don七 wan七 七 hem popping

10 I up and unnecessarily spend time defaulting・ Does your Honor

11 f
   I have a preference as 七o when we submi七 七 he defaul七？

12              THE COURT:    No.    工 think wha七 you should do is submit

13 I it before July 31, and I think 七ha七 Judge Nathan mos七 likely

14 I will address 七he defaul七 motion, al七hough she may refer tha七 七 0

15 I me foど an inques七
                     ．

16 I           Any七hing further?

17             MR. HORN:     No, your Honor.

18             THE COURT:     Then we re adjourned, and we 11 hear the

19 I nex七 Ci七y of Alma七y case.

20 I           Why don 七七 he par七ies come on up.

21 I            (Adjourned)

22

23

24

25


                 SOUTHERN DISTRICT REPORTERS, P.C.
                           (212) 805‑0300
